Title: From Thomas Jefferson to Albert Gallatin, 18 September 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Sep. 18. 1801.
Your favors of the 7th. 12th. & 14th. inst. came to hand yesterday. consequently that of the 7th. must have slept a week somewhere. mr Davis is now with me. he has not opened himself. when he does I shall inform him that nothing is decided, nor can be till we get together at Washington. I keep all the letters of recommendn of him which you inclosed me, as also Milledge’s letter, & return you all your other papers. I approve of your intended application to Genl. Herd for a successor to White; and wish you to appoint any one whom his recommendation or other better evidence shall place in your view as the best. as to the successor to Powell of Savanna I should think the person on whom Milledge & Jackson both unite, might be safely appointed. I will write to enquire for a substitute for Wilkins of Cherrystone.—as to Jarvis’s successor, will it not be better to wait for Genl. Dearborne, who, I suppose will be at Washington as early as I shall or nearly so. not however that I know this, but only presume it. I am glad you have yourself settled Worthington’s appointment, as I possess no knowlege which could have aided you. in the case of Cayuga & Cincinnati, where you seem to be without information, it is probable Capt Lewis can help us out. he is well acquainted there. being absent at this time I have not an opportunity of asking him, but he will be on with me at Washington on or before the last day of the month. with respect to Gardner & Campbell I must leave them to yourself. I think we are bound to take care of them. could we not procure them as good births as their former at least in some of the custom houses? one part of the subject of one of your letters is of a nature which forbids my interference altogether. the amendment to the constitution of which you speak would be a remedy to a certain degree. so will a different amendment which I know will be proposed, to wit, to have no electors, but let the people vote directly, and the ticket which has a plurality of the votes of any state, to be considered as recieving thereby the whole vote of the state.—our motions with respect to Livingston are easily explained. it was impossible for him to go off in the instant he was named, or on shorter warning than two or three months. in the mean time Bingham & others, mercantile men, complained in Congress that we were losing so many thousand dollars every day till the ratificn of the treaty. a vessel to carry it was prepared by our predecessors & all the preparatory expences of her mission incurred. this is the reason why mr L. did not go then. the reason why he must go now is that difficulties have arisen unexpectedly in the ratificn of the treaty, which we believe him more capable of getting over than mr Murray. we think that the state of the treaty there calls earnestly for the presence of a person of talents & confidence. we would rather trust him than Murray in shaping any new modification.
I sincerely congratulate you on the better health of your son, as well as on the new addition to your family, and mrs Gallatin’s convalescence. I consider it as a trying experiment for a person from the mountains to pass the two bilious months on the tidewaters. I have not done it these 40. years, and nothing should induce me to do it. as it is not possible but that the administration must take some portion of time for their own affairs, I think it best they should select that season for absence. Genl. Washington set the example of those 2. months. mr Adams extended them to 8. months. I should not suppose our bringing it back to 2. months a ground for grumbling. but grumble who will, I will never pass those months on tide water.  Accept assurances of my constant & sincere esteem & respect.
Th: Jefferson
